Citation Nr: 1803951	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to November 1970.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, Vietnam Cross of Gallantry, and Sharpshooter Badge (Rifle).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, the Veteran requested a Board hearing.  In a November 2016 correspondence to the Board, the Veteran indicated that he wanted to withdraw his request for a Board hearing.  


FINDING OF FACT

In a November 2016 correspondence, prior to the promulgation of a decision by the Board, the Board received notification from the Veteran that a withdrawal of his appeal with respect to the issue of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder, NOS is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder, NOS.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

The Veteran perfected an appeal in the matter of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder, NOS.  In a November 2016 correspondence submitted to the Board by the Veteran's representative, the Veteran requested to withdraw his claim.  Because the Veteran explicitly withdrew the increased evaluation claim related to service-connected PTSD with depressive disorder, NOS, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder, NOS is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


